DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objections to the specification and claims for the use of the terms “topography” and “topographical”, the applicant has argued that the terms are not used differently from their ordinary meaning, citing Webster’s II New Riverside University Dictionary that defines topography as the "[d]etailed, precise description of a place or region.". Additionally, the applicant asserts their right to be their own lexicographer and claims “the originally-filed specification states that "the topography of the infrastructure (in other words the interior 20 of the infrastructure) is described.." (Originally-filed Specification, ¶[39].) As shown in the sole figure below, the interior 20 includes "infrastructure elements," which "include all fixed elements on the infrastructure, for example a ventilation pipe 24" and a pillar 24'." (Originally- filed Specification, ¶[37].)” The arguments are found to be persuasive and the corresponding objections to the specification and the claims are withdrawn.
Regarding the claim rejections under 101, the applicant argues that “the independent claims recite additional elements that integrate the alleged judicial exception into a practical application. For example, independent claim 10 recites "transmitting, by the control device, the route to a navigation device of the motor vehicle; and steering, by the navigation device, the motor vehicle based on the route." Independent claims 17 and 18 recite analogous features. The independent claim 10 as a whole integrates the alleged judicial exception into a practical application of controlling and navigating the motor vehicle. "If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B." MPEP § 2106.04. Therefore, independent claim 10 is patent eligible for 
With respect to the rejections under U.S.C. 103, the applicant has argued "’comparing, by the control device, the created topographical map with the elevation model; determining, by the control device, a level of correlation between the created topographical map and the elevation model; determining, by the control device, a current position of the motor vehicle within the infrastructure based on the level of correlation.’ Independent claims 17 and 18 recite similar distinguishing features. First, Mathony discloses that ‘the vehicle can recognize by means of the environmental sensor system where it is in relation to the digital map in the parking lot. One or more detected landmarks are preferably used for this recognition.’ (Mathony, ¶[0038].) Therefore, Mathony discloses, in a general manner, determining vehicle location based on the detected landmarks. However, nowhere does Mathony disclose or suggest determining vehicle location by ‘comparing’ Mathony's digital map and detected landmarks. Indeed, ‘comparing’ may not be a necessary step when determining the vehicle location. For example, Mathony discloses that the landmarks include bar codes and/or RFID sensors. (Mathony, ¶[0034].) A bar code or RFID sensor may carry location information, such as location coordinates. Therefore, when scanning the bar code or RFID sensor, Mathony's motor vehicle may receive the vehicle location directly without comparing with Mathony's digital map.”  With respect to the comparing step, the examiner respectfully disagrees, to localize oneself within a map using a landmark, the observed surrounding must be compared to the digital map.  However, when the claims are considered as a whole with the other limitations newly amended, the arguments have been fully considered and are persuasive. Accordingly, the corresponding rejections under 103 have been withdrawn. However, upon further consideration, necessitated by amendment, new grounds for rejection under 103 are made further in view of Askeland; Jacob Lee (US 10584971 B1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathony, Hans-Joerg et al. (DE 102014221777) in view of Augst, Alexander et al. (DE 102014218429) and further in view of Askeland; Jacob Lee (US 10584971 B1)
Regarding claim 10, Mathony teaches:
A method for operating a semi-autonomous and/or autonomous motor vehicle, comprising the following steps: receiving, by a control device, a digital, ... elevation model of an interior of an infrastructure, the interior having at least one aisle along which the motor vehicle can drive, and the elevation model describing a spatial situation within the infrastructure; (Abstract: "The invention relates to a method for operating a vehicle, - wherein a digital map of a parking lot and at least one destination position in the parking lot is received by the vehicle via a communication network, - wherein the vehicle navigates autonomously in the parking lot based on the digital map to the target position and - In which the vehicle is parked autonomously at the target position. The invention further relates to a device for operating a vehicle, a vehicle, a server, and a computer program." Further Paragraph 59: "This means that the necessary information includes a digital map of the parking lot, in particular the parking garage. The digital map is, for example, a high-precision digital map of the parking garage / parking lot. In particular, the necessary information includes one or more target positions.")
detecting, by a sensor device of the motor vehicle, a topography of at least one part of a surface of a particular region of the infrastructure in which the motor vehicle is located; (Paragraph 38: "By means of such environmental sensors detects a vehicle its environment, the navigation is carried out in particular based on the detected environment. So, for example, the vehicle can detect obstacles and drive around them.")
…
comparing, by the control device, the created topographical map with the elevation model; determining, by the control device, a current position of the motor vehicle within the infrastructure (Paragraph 35-38: "In another embodiment, it is provided that the vehicle detects its environment during navigation sensory, wherein the navigation is carried out additionally based on the detected environment. As a result, the technical advantage in particular that a navigation of the vehicle in the parking lot can be carried out particularly efficiently... In particular, the vehicle can advantageously detect obstacles so that it can drive around these obstacles. Thus, for example, the vehicle can recognize by means of the environmental sensor system where it is in relation to the digital map in the parking lot. One or more detected landmarks are preferably used for this recognition.")
…
determining, by the control device, a route along the at least one aisle on the basis of both the determined current position and the elevation model. (Paragraph 41: "According to a further embodiment, it is provided that the processor of the server is designed to determine a route lying within the parking [infrastructure] to the destination position based on the digital map, wherein the communication interface is designed to transmit the determined route to the vehicle via the communication network.")
transmitting, by the control device, the route to a navigation device of the motor vehicle; and steering, by the navigation device, the motor vehicle based on the route. (Paragraph 54: “the guide comprises a longitudinal and / or transverse guide of the vehicle for the purpose of navigation on the part of the guide device. This therefore means in particular that the guide device controls or regulates a longitudinal and / or transverse guidance of the vehicle.”)
Mathony does not explicitly teach:
...three-dimensional… 
creating, by the control device, a three-dimensional topographical map of the region on the basis of the detected topography;
determining, by the control device, a level of correlation between the created topographical map and the elevation model
…based on the level of correlation… 
However, in the same field of endeavor, Augst teaches:
...three-dimensional… (Paragraph 73: "According to a further expedient refinement, spatial data which represent spatial conditions of the spatially delimited area are processed in the determination of the control data. For example, a 3D model of the specific environment (similar to a video game) can be used. The common for many vehicles conditions, such. As physical space boundaries, position of the machines, security areas, etc. can be used as an existing data model (eg similar to CAD = Computer Aided Design). This allows the use of a previously accurately measured special environment. This results in a much higher security when processing information of the specific environment.")
creating, by the control device, a three-dimensional topographical map of the region on the basis of the detected topography; (Paragraph 47: "In this case, third data described below can be generated in such a way that they partially or substantially completely represent the object constellation three-dimensionally. In this case, the remote from the respective sensor parts of spatial objects can be considered sufficiently. This results, inter alia, in the advantage that the control data can be generated based on three-dimensional data.")
Mathony and Augst are analogous art because they disclose similar systems for autonomous navigation through an interior structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mathony with those of Augst to improve autonomous navigation “in confined areas”, such as parking garages, by involving sensors external to the vehicle to provide a more complete model of the environment. (Augst: Paragraphs 2-7)
Further, in the same field of endeavor, Askeland teaches:
determining, by the control device, a level of correlation between the created topographical map and the elevation model (Abstract: “The system can utilize local map data from a plurality of electronic devices via a data gathering application (“app”). The system can compare local map data to existing global maps to identify differences and update the global maps and/or indicate that the global maps need to be updated. The system can receive camera, GPS, cellular location services, accelerometer, magnetometer, and other sensor data from the plurality of electronic devices.”  Further Paragraph 82: “When there is a strong correlation between multiple sets of local map data 112, for example, the 3-D reconstruction created from this local map data 112 can be more heavily weighted when updating the global map data 114. Conversely, when there is a weak correlation between multiple sets of local map data 112, the 3-D reconstruction created from this local map data 112 can be less heavily weighted when updating the global map data 114. In some examples, there may be a predetermined minimum level of correlation required between various sets of local map data 112…. The correlation can be determined using a number of methods to determine that a small error is indicated when the matching algorithm compares (1) the new (reconstructed) global map data 114 and the local map data”  Further Paragraph 64: “compare features from the first local map data 112a to features from the global map data 114. The comparison may be image comparison, for example, using standard image comparison analysis, such as for example, keypoint matching, histogram methods, or keypoints with decision trees. This can also include, for example, … various simultaneous localization and mapping (SLAM) techniques” Here is taught the determination of a level of correlation between 3D models observed by various sensors and the further comparison between the local data and the provided global data (interpreted to correspond to the topographical map and the elevation model) and its use in localization based on a comparison of observed surroundings.)
…based on the level of correlation… (Abstract, Paragraphs 82 & 64)
Mathony, Augst, and Askeland are all analogous art because they all generally relate to autonomous vehicle navigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mathony and Augst with the explicit level of correlation teachings of Askeland to reduce processing load (Askeland: Paragraph 2) when performing sensor based localization. (Askeland: Paragraph 64)

Regarding claim 11, Mathony in combination with Augst and Askeland teaches the method of claim 10, Mathony further teaches:
further comprising: detecting, by the sensor device, a stationary object of the infrastructure as a position marker, wherein the topography of the region is detected on the basis of the detected position marker.  (Paragraph 38: "By means of such environmental sensors detects a vehicle its environment, the navigation is carried out in particular based on the detected environment. So, for example, the vehicle can detect obstacles and drive around them. Thus, for example, the vehicle can recognize by means of the environmental sensor system where it is in relation to the digital map in the parking lot. One or more detected landmarks are preferably used for this recognition.")

Regarding claim 12, Mathony in combination with Augst and Askeland teaches the method of claim 11, Augst further teaches:
The method according to claim 11, wherein a pillar, a pipe or a ceiling structure of the infrastructure is detected as the stationary object of the infrastructure.  (Paragraph 3: "In addition, when detecting the objects and their movement, for. B. by means of a vehicle sensor, occlusions of an object by other objects (eg, walls, columns of a parking garage) occur." Further Paragraph 53: "Also, the third data may include information about the match and / or the mismatch of the first data and the second data with respect to an object or object constellation." Augst considers a column of a parking garage (corresponding to “a pillar” as interpreted by the drawing of the instant application) as an object able to be recognized. Augst also teaches reconciliation of the first and second data using object constellations, the instant limitation is therefore found to be an obvious combination of these teachings, further in view of entirety of Augst and Mathony.)

Regarding claim 13, Mathony in combination with Augst and Askeland teaches the method of claim 10, Mathony further teaches:
wherein the detecting of the topography includes detecting by a non-optical sensor of the sensor device, the non-optical sensor including at least one of a lidar-based sensor, a radar-based sensor, a laser-based sensor, and an ultrasound-based sensor.  (Paragraph 37: "An environment sensor system is provided for sensory detection. An environmental sensor system comprises, for example, one or more environmental sensors, such as, for example: ultrasound sensor, lidar sensor, laser sensor, video sensor or radar sensor.")

Regarding claim 14, Mathony in combination with Augst and Askeland teaches the method of claim 10, Mathony further teaches:
wherein the elevation model is received from a data server device of the infrastructure, the device being external to the motor vehicle.   (Paragraph 11: "Wherein a digital map of a parking lot and at least one destination position in the parking lot is received by the vehicle via a communication network," Further Paragraph 39-40: "In one embodiment, the parking lot includes a WLAN based on which the vehicle performs the navigation, in particular a location where the vehicle is relative to the digital map. According to one embodiment, the communication network comprises a mobile radio network and / or a WLAN network.")

Regarding claim 15, Mathony in combination with Augst and Askeland teaches the method of claim 10, Mathony further teaches:
wherein the determination of the route depends on a predefined journey destination.  (Paragraph 41: "According to a further embodiment, it is provided that the processor of the server is designed to determine a route lying within the parking [infrastructure] to the destination position based on the digital map, wherein the communication interface is designed to transmit the determined route to the vehicle via the communication network.")


Regarding claim 16, Mathony in combination with Augst and Askeland teaches the method of claim 10, Augst further teaches:
wherein the elevation model is created using the topography of the interior of the infrastructure being detected by a non-optical detection apparatus external to the motor vehicle.  (Paragraph 18-19: "Preferably, at least part of the vehicle in the second data is represented by at least part of the contour of the vehicle, in particular from the perspective of the outside sensor system. In this case, the second data particularly preferably comprises at least one contour of another object. Another advantage is that even with not intrinsically safe or high-quality sensors that can detect even limited geometric areas, almost complete and secure data can be generated, which are optimized to carry out an at least partially automated movement of the vehicle. It is also possible to take into account objects which are located in a geometric region, which is not detectable by the vehicle sensor system, relative to the vehicle. For example, such areas relate to a so-called near-ultrasonic range of the vehicle. A complete sensing of such areas is not possible according to the prior art due to a minimum measurable distance of the respective sensors, opening angles of the sensors and the design-related contours of the vehicle." Further Paragraph 35: “In particular, the external sensor system comprises at least one camera and at least one lidar.”)

Regarding claims 17-18 they are rejected on the basis that they are directed to a device and a vehicle, operative to perform a method encompassed in scope by claim 10.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662